Citation Nr: 0030884	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-12 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from August 1959 to January 
1963, from April 1964 to November 1969, and from May 1977 to 
March 1979.


This case first came before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined, in part, that 
new and material evidence had not been submitted that would 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  In February 2000, the Board 
remanded that claim in order to obtain additional evidence 
and to address due process concerns.  In April 2000, the RO 
determined that the claim had been reopened, but that the 
claim was not well grounded and was therefore denied.  The 
case was thereafter returned to the Board for additional 
review.

In view of the RO's determination in April 2000 that the 
claim has been reopened, the issue on appeal is characterized 
as indicated on the first page of this decision.


REMAND

The veteran's accredited representative argues, in the 
Written Brief Presentation dated in September 2000, that the 
RO found that the veteran's claim had not only been reopened, 
but that the claim was also well grounded, with VA's duty to 
assist accordingly invoked.  Since that date, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 C.F.R. §§ 5100 et seq.) was 
enacted.  Under this statute, the threshold requirement of 
"well groundedness" has been eliminated and VA's duty to 
assist has been heightened.

In the instant case, the veteran's service medical records 
show that, in August 1964, he was accorded treatment for an 
acromioclavicular sprain of the right shoulder.  Post-service 
medical records show that, beginning in 1989, he sought 
treatment for complaints of right shoulder pain.  A summary 
of May 1999 VA surgery indicates preoperative diagnoses of 
right shoulder impingement, spurring of the undersurface of 
the clavicle and acromion, osteoarthritis of the glenohumeral 
joint, and partial 

tear of the rotator cuff; he underwent right shoulder 
arthroscopy.  The evidence, however, does not contain any 
findings, either positive or negative, as to whether there is 
an etiological or causal relationship between his inservice 
acromioclavicular sprain of the right shoulder and his more 
recent right shoulder problems.  The Board is of the opinion 
that such evidence would be helpful, and should be secured 
pursuant to the requirements of the Veterans Claims 
Assistance Act; see Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. 5103A(d)(2)).

Accordingly, this claim is REMANDED for the following:

1.  The RO should accord the veteran a 
special VA examination of his right 
shoulder, in order to ascertain the 
nature of any current right shoulder 
disorder and the possible etiology 
thereof.  In particular, the examining 
physician should determine whether there 
is any current right shoulder disorder, 
to include but not limited to any 
postoperative residuals of such a 
disorder, and to ascertain whether any 
such disorder is as likely as not 
etiologically or causally related to the 
acromioclavicular sprain of the right 
shoulder noted in August 1964.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
file is to be furnished to examiner, for 
his or her review and referral, prior to 
this examination.  The examiner is to 
indicate on the examination report that 
he or she has reviewed the claims file 
prior to conducting this examination.

2.  Following completion of the above, 
the RO should review the claim, and 
determine whether service connection for 
a right shoulder disability can now be 

granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to ensure compliance with due process 
considerations.  No inferences as to the ultimate disposition 
of this case should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



